         Case 1:19-cv-10976-AJN Document 13 Filed 06/10/20 Page 1 of 2



UNITED STATES DISTRICT COURT
                                                                                          6/10/2020
SOUTHERN DISTRICT OF NEW YORK




   Walter Tenesaca,

                        Plaintiff,                                 19-cv-10976 (AJN)

                 –v–                                                     ORDER

  Gemelli Restaurant Group Inc., et al.,

                        Defendants.



ALISON J. NATHAN, District Judge:

       On March 6, 2020, the Court ordered Plaintiff to file proof of service on Defendants

Giovani Ferraioli and Mario Benforte, a status update regarding service, or a notice of voluntary

dismissal for these Defendants by March 13, 2020. Plaintiff failed to comply with this order. On

March 31, 2020, the Court ordered Plaintiff to respond to its March 6, 2020 and, within two

weeks, to seek certificates of default and move for default judgment against Defendants Gemelli

Restaurant Group, Inc. and Mamica, Inc. or file a status update with the Court explaining why a

motion for default judgment against these Defendants should not be filed at this time. Plaintiff

sought and received a thirty-day extension on these deadlines, but then failed to comply with

even this extended schedule.

       In light of the COVID-19 pandemic, the Court will give Plaintiff one final opportunity to

comply with the Court’s orders. Within one week of the date of this order Plaintiff should file

proof of service on Defendants Giovani Ferraioli and Mario Benforte, a status update regarding

service, or a notice of voluntary dismissal for these Defendants. Also within one week of the

date of this order, seek certificates of default and move for default judgment against Defendants

                                                    1
             Case 1:19-cv-10976-AJN Document 13 Filed 06/10/20 Page 2 of 2



Gemelli Restaurant Group, Inc. and Mamica, Inc. or file a status update with the Court

explaining why a motion for default judgment against these Defendants should not be filed at

this time.

        Plaintiff is on notice that failure to timely comply with this Court’s Order may result in

his claims being dismissed with prejudice for failure to prosecute. See United States ex rel.

Drake v. Norden Systems, 375 F.3d 248, 250 (2d Cir. 2004) (noting “a district judge’s authority

to dismiss actions based on a plaintiff’s failure to prosecute”).

        Additionally, Plaintiff must serve this order on all Defendants and file affidavits of

service on ECF by June 17, 2020.

        SO ORDERED.

 Dated: June 10, 2020
        New York, New York                         ____________________________________
                                                             ALISON J. NATHAN
                                                           United States District Judge




                                                      2
